DETAILED ACTION

This communication is in response to applicant’s Amendment which is filed December 6, 2021.
An amendment to amend the claims 1, 11-13 and 16 has been entered and made of record in the application of Lonn et al. for a “remotely controlled container lock, system and method” filed September 23, 2019.

A new claim 18 is introduced.
Claims 1-13 and 15-18 are now pending in the application.

Response to Arguments

  In view of applicant’s amendment to amend the claim 13 to obviate the 35 U.S.C.  §112 second paragraph rejections, therefore, examiner has withdrawn the rejection under 35 U.S.C §112, second paragraph.        

Based upon review of the claim 17, claim 17 is need to be rejected under 35 U.S.C 112, second paragraph, therefore the examiner opens prosecution to reject the claim 17 under 35 U.S.C 112, second paragraph (i.e. new ground(s) of rejection).  See rejections section.
  
	Applicant’s amendments and arguing to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of said claims under 35 § 103(a) as discussed below.  Applicant's amendment and argument with respect to the pending claims 1-13 and 15-18, filed December 6, 2021, have been fully considered but they are not persuasive for at least the following reasons. 

On page 7, last paragraph, Applicant's arguments with respect to the invention in Bohman does not teach or suggest that changing the radio signal frequency is not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. changing the radio signal frequency) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As defined by claim 1, “a second, short-range wireless transceiver or transponder configured to communicate with an external short-range terminal on a second radio signal frequency having a second distance range, which is shorter than the first distance range of the first transceiver” does not connect or the processing circuit.  The short-range wireless transceiver or transponder independently operates with the external short-range terminal on the second radio signal frequency having the second distance range, which is shorter than the first distance range of the first transceiver.  In other words, the processing circuit receives the signal from the first wireless transceiver only and does not changing any radio signal frequency to receive or transmit signal to the external short-range terminal.
Therefore, Applicant’s arguments that Bohman does not teach or suggest that “changing the radio signal frequency at all” is not recited in the claim.
 
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Bohman discloses the remote control unit (RCU) (104) has a built-in antenna with a range of 10 meter.  This is communication is consider a short range/distance communication (i.e. 10 meter).  It is further possible to detachable connect a telescopic pole with an antenna (range 30m) to communicate with the wireless transceiver.  Still referring to FIG. 8, the antenna at the top end of a remote control actuator pole (RCAP) 105 provides, in this embodiment, a range of around 30 meters. This enhanced antenna range facilitates the communication between the RCU 104 and the select remotely-controlled twist-lock (RCT) (104a-d). This enables an individual, such as a stevedore, to position the RCAP and its antenna closer to the select RCT. This is illustrated in more detail in FIG. 8. The RCU may be constructed to receive a memory stick that may be programmed with the discharge plan of the selective containers, as well as the RCT identification information. The detachable RCU has the particular RCT identifier information so that its broadcast of the actuation signal through the antenna at the end of the RCAP 105 allows actuation to occur in the desired, selective manner) (page 3 paragraph 0056-0060; see Figures 1 to 8) in order to obtain the best transmission strategy for transmitting the identification information to the handheld reader with different range and distance.

Therefore, adding the select remotely-controlled twist-lock (RCT) with the built-in antenna with the short range to communicate the identification information to the handheld reader taught by Bohman into the container corner lock with the transmitter and receiver or a radio unit of Tryggo would provide the container corner lock to communicate in a plurality of ranges or distance to a remote location for a maximum efficient and easily operation system for the container corner lock.
For at least these reasons, the examiner maintains that the references cited and applied in the last office actions for the rejection of the claims are maintained in this office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In Claim 17 recites the limitation "such as" in lines 3 and 5.  The phrase “such as” renders the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  Ex parte Steigewald, 131 USPQ 74.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6, 8-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tryggo (US# 8,228,185) in view of Bohman et al. (Pub. No. US2008/0193246).

Referring to claim 1, Tryggo discloses a container corner lock (1) (i.e. a container corner lock) for fastening a first container corner casting of a first container (6: top container in Figure 1) and a corresponding second container corner casting of a second container (6: bottom container in Figure 1), wherein the first container (6: top container) is stacked on the second container (i.e. the two containers having container locks 1. The container locks 1 in the lower edge of the upper container lock the container against the lower container. In lifts of more than one container simultaneously, the locks under the lowermost container have to be set in unlocked state. Furthermore, the container locks, which are situated between containers to be lifted, have to be in a locked state. Container corner locks are fastened on the underside in each corner of a first container and lock into a second subjacent container when the first is lowered down on top of the second container. The locks may also lock in a transportation vehicle, boat deck or another device intended to secure transportation of said container) (column 3 lines 25 to 41; see Figures 1 and 2); wherein the container corner lock (1) comprises:
a first protruding part (i.e. the top part of the container corner lock 1), configured to be inserted into a first recess of the first container corner casting of the first container (6); wherein the first protruding part comprises a first locking means for fixing the first protruding part into the first recess (the container corner lock 1 arranged to be connected to a container and to work as connecting element between two containers, henceforth denominated container corner lock) (column 3 lines 51 to 54; see Figure 3);
a second protruding part (i.e. the bottom part of the container corner lock 1), configured to be inserted into a second recess of the second container corner casting of the second container; wherein the second protruding part comprises a second locking means for fixing the second protruding part into the second recess (the container corner lock 1 arranged to be connected to a container and to work as connecting element between two containers, henceforth denominated container corner lock) (column 3 lines 51 to 54; see Figure 3);
an electric motor (not shown) configured to block or unblock the movement of at least one of the locking means between an open position and a locked position within the corresponding recess (i.e. The container corner locks 1 are internally equipped with electronic functions for storing information as well as for receiving and sending information that should be stored. Therefore, inside a container corner lock according to the invention, there is room for radio unit, memory, motor, sensor, antenna as well as other electronics) (column 3 lines 54 to 59; see Figures 3 and 4);
a first wireless transceiver (303) (i.e. a transmitter and receiver or a radio unit) configured for communication with an external transceiver (external unit) on a first radio signal frequency having a first distance range (i.e. the lock is furthermore provided with ; and
a processing circuit (403) configured to receive the signal from the first wireless transceiver (303), interpret the signal and generate a command for operating the electric motor (not shown) in accordance with the received wireless signal (i.e. the lock may also be provided with a control unit 403 to keep track on when it is time to transfer information to or from the lock and which information that should be stored in the storage unit 401. In addition, the lock according to the present invention is preferably provided with a motor or the like to enable locking and unlocking, respectively, of the lock, power supply means 404 as well as possible other electronics) (column 4 lines 4 to 13; see Figure 4).
 However, Tryggo did not explicitly disclose a second, short-range wireless transceiver or transponder configured to communicate with an external short-range terminal on a second radio signal frequency having a second distance range, which is shorter than the first distance range of the first transceiver.
In the same field of endeavor of a remote controlled corner lock, Bohman et al. teach that a second, short-range wireless transceiver or transponder configured to communicate with an external short-range terminal (104 or 105) on a second radio signal frequency having a second distance range, which is shorter than the first distance range of the first transceiver (i.e. the remote control unit 104 has a built in antenna with a range of 10m to communicate with the second, short-range transceiver/transponder, which is shorter distance). It is further possible to detachable connect a telescopic pole with an antenna (range 30m) to communicate with the first wireless transceiver. Still referring to FIG. 8, the antenna at the top end of the 
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for adding the select remotely-controlled twist-lock (RCT) with the built-in antenna with the short range to communicate the identification information to the handheld reader taught by Bohman et al. in the container corner lock with the transmitter and receiver that communicates with the external unit of Tryggo because adding the select remotely-controlled twist-lock (RCT) with the built in antenna with a short range to communicate the identification information to the handheld reader in additional to the transmitter and receiver unit in the container corner lock would provide the container corner lock to communicate in a plurality of range or distance to a remote location for a maximum efficient and easily operation system for the container corner lock.

Referring to claim 5, Tryggo in view of Bohman et al. disclose the container corner lock according to claim 1, Bohman et al. disclose further comprising: a memory configured to store a unique identity reference of the container corner lock (104a-d); wherein said short-range wireless transceiver or transponder is configured to provide the unique identity reference to a short-range wireless terminal (104) upon request (i.e. the remote control twist lock (RCU) (104a-104d) may be constructed to receive a memory stick that may be programmed with the discharge plan of the selective containers, as well as the RCT identification information (i.e. the unique identify reference). The detachable RCU has the particular RCT identifier information so that its broadcast of the actuation signal through the antenna at the end of the RCAP 105 allows actuation to occur in the desired, selective manner (page 3 paragraph 0056; see Figures 2 and 3).

Referring to claim 6, Tryggo in view of Bohman et al. disclose the container corner lock according to claim 1, Tryggo discloses further comprising: a sensor configured to determine whether at least one of the locking means is situated in open position or locked position, within the corresponding recess (i.e. the container corner locks 1 are internally equipped with electronic functions for storing information as well as for receiving and sending information that should be stored. Therefore, inside a container corner lock according to the invention, there is room for radio unit, memory, motor, sensor (not shown), antenna as well as other electronics.  the motor enable locking and unlocking of the container corner lock and the sensor sense the status of the container corner lock) (column 3 lines 54 to 59; see Figure 4).

Referring to claim 8, Tryggo in view of Bohman et al. disclose the container corner lock according to claim 1, Tryggo discloses further comprising: a power source (404) configured to provide electric power to the electric motor (not shown), the wireless transceiver (303), the processing circuit (403) and/or the memory (401) and/or the sensor (not shown) (i.e. power supply means 404 as well as possible other electronics. Means for power supply may, for instance, be a disposable battery or a rechargeable battery or some other form of source of power) (column 4 lines 7 to 13; see Figure 4).

Referring to claim 9, Tryggo in view of Bohman et al. disclose a system for fastening a first container (6, top container), stacked on top of a second container (6, bottom container)  (Tryggo, column 2 lines 29 to 42; column 3 lines 25 to 50; see Figures 1 and 2); 
Tryggo discloses which system comprises: 
a set of container corner locks according to claim 1, associated with the first container (6) (column 3 lines 26 to 50; see Figures 1 to 3);
at least one transceiver (7), which transceiver (7) is configured to communicate wireless signals with the respective first transceivers (303) of the set of container corner locks (1) (i.e. a crane 3 equipped with a yoke 5 for lifting containers 6. On the yoke of the crane, there is equipment 2, 7 (antenna of transceiver) mounted for communicating with container locks 1, which are under the yoke) (column 3 lines 26 to 29; see Figure 1);
a processing unit (403), configured to interpret wireless signals obtained from the set of container corner locks (1) via the transceiver (7), into information (i.e. the container locks 1 in the lower edge of the upper container lock the container against the lower container. In lifts of more than one container simultaneously, the locks under the lowermost container have to be set in unlocked state. Furthermore, the container locks, which are situated between containers to be lifted, have to be in a locked state. Container corner locks are fastened on the underside in each corner of a first container and lock into a second subjacent container when the first is ; and
Bohman et al. disclose a database (108) configured to store obtained information related to the set of container corner locks (104a-104d) (i.e. data linking an identifier of the container security device 106 and the identifiers of each of the remotely-controlled twist-locks 104a-104d is transmitted to a remote server 108 in the form of a Terminal Operator System (TOS). The third step is indicated by a dashed line between the handheld reader 104 and the remote server 108 and a third box) (page 3 paragraph 0050; page 3 paragraph 0056; see Figures 1 and 2); and 
an output unit configured to output information related to the set of container corner locks (104a-104d) to an operator (i.e. the detachable remote control unit (RCU) (104) at the bottom of the telescoping antenna pole allows the operator to monitor the effectiveness of the communication signal on the monitor screen (i.e. an output unit) and determine if the antenna has communicated correctly with the necessary container RCTs to get the right signal and communication link. It is particularly important when daisy chain actuation is involved. In that regard, the RCU 104 may be selectively programmed to indicate specifically which containers have been actuated and those which have not been (i.e. an output information), and color-

Referring to claim 10, Tryggo in view of Bohman et al. disclose the system of claim 9, Bohman et al. disclose further comprising: a short-range wireless terminal (104) configured to communicate wirelessly with a short-range wireless transceiver or transponder of each respective container corner lock (104a-104d) in the set of container corner locks (i.e. the reader 104 (i.e. a short-range wireless terminal) may read an identifier of the container 102 as well as the total weight thereof. The reader 104 may also be used to associate identifiers of each of the remotely-controlled twist-locks 104a-104d with an identifier of the container 102) (page 2 paragraph 0047; see Figures 1 to 2 and 4-7); 
and configured to obtain a unique identity reference of the respective container corner locks from the respective short-range wireless transceivers or transponders of the container corner locks in the set (i.e. wherein unique identifiers of each of the remotely-controlled twist-locks 104a-104b are read by a handheld reader 104. This process is illustrated by dashed lines from each of the remotely-controlled twist-locks 104b-104d and a box located on a dashed line between the handheld reader 104 and the remotely-controlled twist-lock 104b) (page 3 paragraph 0048; see Figures 1 to 2 and 4-7); and 
also configured to provide the obtained unique identity references of the container corner locks in the set (104a to 104d), to the database (108), associated with at least one container (102) (i.e. data linking an identifier of the container security device 106 and the identifiers of each of the remotely-controlled twist-locks 104a-104d is transmitted to a remote server 108 (i.e. database) in the form of a Terminal Operator System (TOS). The third step is .

Referring to claim 11, Tryggo in view of Bohman et al. disclose a method for 
for stacking and fastening a first container (6, top container) on top of a second container (6, bottom container) (Tryggo, column 2 lines 29 to 42; column 3 lines 25 to 50; see Figures 1 and 2); 
Tryggo discloses which method comprises the steps of:
fixing a first protruding part of a container corner lock according to claim 1 in a respective recess of each container corner casting underneath the first container (Tryggo, column 3 lines 51 to 59; see Figures 1 and 2).
stacking the first container on top of the second container, wherein a second protruding part of each respective container corner lock is inserted into a respective recess at each container corner casting at the top of the second container (i.e. the container locks 1 in the lower edge of the upper container lock the container against the lower container. In lifts of more than one container simultaneously, the locks under the lowermost container have to be set in unlocked state. Furthermore, the container locks, which are situated between containers to be lifted, have to be in a locked state. Container corner locks are fastened on the underside in each corner of a first container and lock into a second subjacent container when the first is lowered down on top of the second container) (column 3 lines 30 to 39; see Figures 1 and 2);
locking the container corner locks into the container corner castings at the top of the second container by remotely operating an electric motor of each container corner lock via a wireless signal transmitted via a transceiver (i.e. the locks may also lock in a transportation .
Bohman et al. disclose obtaining a unique identity reference of each of the container corner locks fixed in the container corner castings underneath the first container (page 2 paragraph 0047; see Figures 1 to 2 and 4-7); 
associating the obtained unique identity references of the container corner locks with a unique identity reference of the first container (column 3 lines 26 to 29; see Figure 1);
storing the obtained unique identity references of the container corner locks associated with the unique identity reference of the first container in a database (page 3 paragraph 0050; page 3 paragraph 0056; see Figures 1 and 2).

Referring to claim 12, Tryggo in view of Bohman et al. disclose the method according to claim 11, Tryggo discloses further comprising: determining a status of the respective container corner locks; and transmitting the determined status, associated with the unique identity reference of the container corner lock via a wireless signal to a processor of the short-range terminal (i.e. several or each lock/locks to be lifted forwards/forward information to an external unit. Preferably, it is determined upon the grouping of the locks, i.e., when it is determined which locks that should belong to a certain container, which lock or locks that should 

Referring to claim 15, Tryggo in view of Bohman et al. disclose the method according to claim 11, Tryggo discloses further comprising: outputting information concerning unique identity references of container corner locks associated with the unique identity reference of the first container (i.e. the detachable remote control unit (RCU) (104) at the bottom of the telescoping antenna pole allows the operator to monitor the effectiveness of the communication signal on the monitor screen (i.e. an output unit) and determine if the antenna has communicated correctly with the necessary container RCTs to get the right signal and communication link. It is particularly important when daisy chain actuation is involved. In that regard, the RCU 104 may be selectively programmed to indicate specifically which containers have been actuated and those which have not been, and color-coding processes or other indicia may be utilized in accordance with the principles of the present invention) (page 4 paragraph 0064; see Figures 2 to 7).

Referring to claim 16, Tryggo in view of Bohman et al. disclose the method according to claim 15, and Bohman et al. disclose further comprising: 
determining a status of the respective container corner locks (i.e. in block 530, one, several or each lock/locks to be lifted forwards/forward information to an external unit. Preferably, it is determined upon the grouping of the locks, i.e., when it is determined which ; and
transmitting the determined status, associated with the unique identity reference of the container corner lock via a wireless signal to the processor (i.e. other locks provide communicating lock with required information. The information sent is information regarding the status of the locks, i.e., if the locks are in locked or unlocked state. On the same occasion or on a later or earlier occasion, information is sent regarding which requirements made that the locks meet, i.e., information regarding how long the locks are regarded to meet certain minimum requirements regarding load or; when the lock was classified, how long the classification is valid, as well as if the lock is adapted to multiple lifts or which load that the lock is constructed to carry) (column 4 lines 37 to 47; see Figure 5); and 
Bohman et al. disclose wherein the outputted information further comprises the determined status of the respective container corner lock (i.e. the detachable remote control unit (RCU) (104) at the bottom of the telescoping antenna pole allows the operator to monitor the effectiveness of the communication signal on the monitor screen (i.e. an output unit) and determine if the antenna has communicated correctly with the necessary container RCTs to get the right signal and communication link. It is particularly important when daisy chain actuation is involved. In that regard, the RCU 104 may be selectively programmed to indicate specifically which containers have been actuated and those which have not been, and color-coding processes or other indicia may be utilized in accordance with the principles of the present invention (i.e. the determined status of the respective container corner lock) (page 4 paragraph 0064; see Figures 2 to 7).

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tryggo (US# 8,228,185) in view of Bohman et al. (Pub. No. US2008/0193246) as applied to claim 1, and further in view of Espinosa (Pub. No. US2018/0093814).

Referring to claim 2, Tryggo in view of Bohman et al. disclose the container corner lock according to claim 1, however, Tryggo in view of Bohman et al. did not explicitly disclose wherein said second distance range is a very short-range which is equal to or less than 5 centimeters.
In the same field of endeavor of a remote radio device, Espinosa teaches that wherein said second distance range is a very short-range which is equal to or less than 5 centimeters (i.e. a container with a container storage technology can utilize wireless technologies and combinations thereof. Radio frequency identification ("RFID") is a wireless communication technology that can use a contactless integrated circuit ("IC") card or tag (228) (i.e. transceiver or transponder).  Near field communication ("NFC") is similar in concept to RFID and can also use a contactless IC card or tag. However, NFC differs from RFID because some RFID devices enable communication at a distance of several meters whereas NFC devices have antennas which are brought within about two to four centimeters (i.e. about less than 5 centimeters) from each other to communicate. For example, NFC can be used as a wireless technology to allow devices to wirelessly communicate with one another over close proximities. Typical distances can be several centimeters and communicating can also include waving or physical contact such as knocking or tapping) (page 2 paragraph 0012; see Figure 22) in order to have close proximity communication with the reader.

 
Referring to claim 17, Tryggo in view of Bohman et al. disclose the container corner lock according to claim 1, Espinosa discloses wherein said second short-range wireless transceiver or transponder communicates via a short-range wireless communication interface which is Near Field Communication (NFC) (13.56 MHz according to standard IEEE 802.15.4) (i.e. a Near field communication ("NFC") is similar in concept to RFID and can also use a contactless IC card or tag. However, NFC differs from RFID because some RFID devices enable communication at a distance of several meters whereas NFC devices have antennas which are brought within about two to four centimeters from each other to communicate (page 2 paragraph 0012) in order to have provide an alternative way to communicate with the reader.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tryggo (US# 8,228,185) in view of Bohman et al. (Pub. No. US2008/0193246) as applied to claim 1, and further in view of Ostberg (US# 8,458,861).

he electric motor is configured to relocate the second locking means of the second protruding part for fixing the second protruding part into the second recess (i.e. the lock according to the present invention is preferably provided with a motor or the like to enable locking and unlocking, respectively, of the lock, power supply means 404 as well as possible other electronics) (column 3 lines 54 to 59; column 4 lines 7 to 10; see Figures 3 and 4).
However, Tryggo in view of Bohman et al. did not explicitly disclose wherein the first locking means of the first protruding part is configured for manual locking for fixing the first protruding part into the first recess.
In the same field of endeavor of a coupling container device, Ostberg teaches that wherein the first locking means of the first protruding part (2) is configured for manual locking for fixing the first protruding part into the first recess (26) (i.e. the coupling device is fastened in the corner piece 26 of the upper container 40 by means of the fastening piece 2 in the body part so that that the horizontal and vertical surfaces 4, 10, 11 and 12 of the fastening piece 2 are in contact with mating surfaces 21, 22, 23 and 24 of the corner piece, keeping the coupling device in place in the corner piece, whereby the coupling device cannot move in the corner piece in the horizontal or vertical direction) (column 3 lines 38 to 47; see Figures 2a-2d) in order to lock the upper container to the second container securely.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for coupling the fastening piece in the body part to corner piece of the upper container taught by Ostberg in the container corner lock of Tryggo in view of Bohman et al. because coupling the fastening piece in the body 

Referring to claim 4, Tryggo in view of Bohman et al. disclose the container corner lock according to claim 1, Ostberg teaches that wherein: the second locking means comprises a spring-loaded mechanism, fixing the second protruding part of the container corner lock into the second container corner casting when inserted into the second recess of the second container corner casting of the second container (i.e. in the body part 13, there is also a second rotating lever-like locking part 5 for enabling and/or preventing the lateral motion of the body part 13 and for receiving vertical forces, and the second locking part 5 is directly or indirectly in contact with the first lever-like locking part 8, so that when the first lever-like locking part 8 rotates, the second lever-like locking part 5 is also able to rotate for enabling the locking mode and the unlocking mode (shown in FIGS. 2a-2d). In the second lever-like locking part 5 is fitted a spring-like piece (not shown in the figure when being fitted within the body part) which is fitted to push (or pull) the second locking part 5 within the body part 13, into a slot 20 in the body part 13. The spring-like piece can also be connected to the first locking part 8. The second locking part 5 thus presses the first locking part 8 outwards of the body part 13, it being directly or indirectly in contact with the first locking part 8. When the first locking part 8 is not loaded in any way, it is in the position shown by FIG. 1b i.e., there are surfaces which protrude from the cam part 6. The first locking part 8 is pressable and rotatable within slot 20 of the cam part 6 partially or totally, and then it is loaded by pressing a surface 17, whereby it rotates around a shaft 7 (having axis A1). Shaft 7 is supported by vertical sides 6a, 6b of the cam part 6 on opposite sides of the first locking part 8 and the first locking part 8 moves rotationally within slot .

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tryggo (US# 8,228,185) in view of Bohman et al. (Pub. No. US2008/0193246) as applied to claims 1 and 11, and further in view of Denison et al. (Pub. No. 2011/0025459).

Referring to claims 7 and 13, Tryggo in view of Bohman et al. disclose the container corner lock and the method according to claims 1 and 11, however, Tryggo in view of Bohman et al. did not explicitly disclose wherein the processing circuit is further configured to apply a sleeping function for deactivating the wireless transceiver for a period of time.
In the same field of endeavor of an electronic device for a shipping container, Denison et al. disclose that the processing circuit is further configured to apply a sleeping function for deactivating the wireless transceiver for a period of time (i.e. if the clear key on the keypad is entered at any time in the operation of the device, the microprocessor 14 waits 5 seconds before going back into sleep mode and waiting for the next keypad entry) (page 7 paragraph 0135) in order to save battery power.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for adding the command to the microprocessor to put the device into sleep mode until the next command input taught by Denison et al. in the control unit of the container corner lock of Tryggo in view of Bohman et al. .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tryggo (US# 8,228,185) in view of Bohman et al. (Pub. No. US2008/0193246) as applied to claim 11, and further in view of Buzzoni et al. (US# 7,987,017).

Referring to claim 18, Tryggo in view of Bohman et al. disclose the container corner lock and the method according to claims 1 and 11, however, Tryggo in view of Bohman et al. did not explicitly disclose further comprising storing a time reference to a time period when maintenance has been performed on the container corner lock in a memory of the container corner lock.
In the same field of endeavor of an electronic device for a shipping container, Buzzoni et al. disclose that storing a time reference to a time period when maintenance has been performed on the container corner lock in a memory of the container corner lock (i.e. the container handling facility 100 may further include an area for storing refrigerated containers mounted on chassis. Live reefers are accommodated by power plugs installed in the reefer service area, and terminal maintenance and repair mechanics may handle the unplugging and plugging of reefers. In one embodiment, the terminal operating system ("TOS") will issue a work order to maintenance and repair that indicates when and where a reefer needs assistance. The TOS will also dispatch a mechanic to execute the unplugging/plugging, and the mechanic may confirm to the TOS the completion of the work order task in real time) (column 8 lines 41-52) in order to make assessment or conduct a survey as require easier.
.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.





 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684